DETAILED ACTION
This Office Action is responsive to the amendment filed on 1/8/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 1/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on copending application 16/165476 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Claim Rejections - 35 USC § 112
Claim 21-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitations “first elastomeric material”, “first uncured rubber”, “first polymeric hydrogel”, and “second colorant”. As currently written, the claim only explicitly recites the inclusion of one of each of an elastomeric material, uncured rubber, polymeric hydrogel, and colorant; however, the use of the descriptors “first” and “second” can be interpreted to implicitly require that there is more than one of each of these elements present in the claimed invention. It is therefore unclear whether the claimed invention only requires a single colorant, for instance, or if it is intended to require that the claimed outsole contains another colorant (i.e., a “first” colorant) in some portion. 
Similarly, the limitation that the first polymeric hydrogel is present “at a first concentration” in the first elastomeric material can be interpreted to require that said first polymeric hydrogel is present at a different concentration (i.e., a “second” concentration) 
Regarding claim 22: Claim 22 recites the limitation "the first colorant" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The parent claim does not recite the inclusion of a “first colorant”; it is therefore unclear what element this limitation is intended to refer to.
Claim 22 also refers to “a second concentration of the second colorant” and a “first concentration of the first colorant”; these limitations are unclear.  Take, for instance, the “second concentration of the second colorant”. Under a first interpretation, this phrase could be interpreted to implicitly require that there is a first concentration of the second colorant which is present in some part of the invention-i.e., the claimed invention requires that the second colorant is present in at least two parts of the recited outsole. Alternatively, it could be interpreted as an attempt to merely distinguish between the concentrations of the first and second colorant, in which case the claimed invention would only require the inclusion of the second colorant in one part. The same is true of the first colorant-the phrase “first concentration” could implicitly require a second concentration of first colorant somewhere, or merely attempt to distinguish between concentrations of first and second colorant. The scope of these limitations is therefore unclear.
Finally, claim 22 states that the concentration of the second colorant is “substantially the same as” the concentration of the first colorant. Note that “substantially the same as” is relative terminology that is not defined by the instant specification. It is therefore unclear how much difference there can be between the two concentrations and still qualify as being “substantially the same” as one another. For instance, would a 
Regarding claim 23: Claim 23 states that the second material is “substantially free of” one or more hydrogels. The phrase “substantially free of” is relative terminology that is not defined by the instant specification. As such, an ordinary artisan would not know what is the maximum amount of hydrogel that may be present and still qualify as the second material being “substantially free” of hydrogel. The claim is therefore indefinite. 
Regarding claim 25: The limitations that the first hydrogel is present at a “first concentration” in the first material and the second hydrogel is present at a “second concentration” are indefinite, as it is unclear whether these limitations are intended to require that each of the first hydrogel and the second hydrogel is required to be present in different concentrations in more than one part of the recited outsole.
Regarding claim 28: The limitations regarding a “first elastomeric material”, “first uncured rubber”, “first polymeric hydrogel”, and “first concentration” of the first polymeric hydrogel are indefinite per the rationale outlined above with respect to claim 21. These limitations are inherited by dependent claims 29-31.
Regarding claim 29: The phrases “substantially dry”, “substantially the same as” and “substantially different” are all relative terminology that are not defined by the specification. The scope of the claim is indefinite, as an ordinary artisan would not know what standard to apply to determine whether these limitations have been met.
Regarding claim 31: The phrases “substantially dry” is relative terminology that is not defined by the specification. The scope of the claim is indefinite, as an ordinary artisan 
Regarding claim 32: The limitations regarding a “first elastomeric material”, “first uncured rubber”, “first polymeric hydrogel”, “first concentration” of the first polymeric hydrogel, and “first colorant” are indefinite per the rationale outlined above with respect to the similar terms used in claim 21. These limitations are inherited by dependent claims 33-48.
Regarding claim 38: The limitations “second concentration of the second colorant”, “first concentration of the first colorant”, and “substantially the same as” are indefinite per the same rationale outlined above with respect to claim 22.
Regarding claim 39: The phrase “substantially free of” is relative terminology that is not define by the specification. The claim is indefinite, as it is unclear what is the maximum amount of hydrogel that is allowed to be present to qualify as “substantially free of” hydrogel.
Regarding claim 41: The phrase “the second hydrogel is at a second concentration” in the second material is indefinite, as it is unclear whether this is intended to implicitly require that it is present at a “first concentration” in some other portion of the claimed outsole.
Regarding claim 46: The phrases “substantially dry”, “substantially the same as” and “substantially different” are all relative terminology that are not defined by the specification. The scope of the claim is indefinite, as an ordinary artisan would not know what standard to apply to determine whether these limitations have been met.
Regarding claim 48: The phrases “substantially dry” is relative terminology that is not defined by the specification. The scope of the claim is indefinite, as an ordinary artisan would not know what standard to apply to determine whether the amount of moisture in the material is low enough to qualify as being “substantially dry”.

Allowable Subject Matter
Claims 21-48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Dyer et al, WO2016/033271, which discloses an outsole comprising multiple portions of water absorbing-materials that are externally facing. Hydrogels are disclosed as being used in the prior art outsole. The prior art does not teach nor does it fairly suggest the production of an outsole comprising a first elastomeric material wherein a hydrogel is distributed throughout and entrapped within a crosslinked rubber as recited in the instant claims.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765